OPINION MOISE, Justice. Except that in Sitta v. Zinn, 77 N.M. 146, 420 P.2d 131, decided this day, a writ of mandamus and prohibition was sought, whereás here petitioners seek only a writ of mandamus, the issues and controlling facts presented are identical. The two cases were argued at the same time. Judge W. T. Scoggin, the original respondent herein, having retired, the Honorable George Zimmerman, Judge of the Third Judicial District, was substituted as respondent in his stead. For the reasons stated in Sitta v. Zinn, supra, the alternative writ heretofore issued is made permanent. It is so ordered. CARMODY, C. J., and CHAVEZ, NOBLE and COMPTON, JJ., concur.